Citation Nr: 0603825	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  05-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
PTSD and assigned a 50 percent disabling rating effective 
September 2003.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD is currently productive of no more 
than social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of 
motivation and mood, nightmares, emotional numbing, crowd 
avoidance, and difficulty recalling some combat experiences.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for an initial evaluation in excess of 50 
percent disabling for PTSD have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.130, Diagnostic 
Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2003 prior to the initial 
decision on the claim in December 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2003 
letter as to what kinds of evidence was needed to 
substantiate his original claim for service connection for 
PTSD.  The veteran was informed that evidence towards 
substantiating his claim would be (1) evidence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  The 
veteran responded in October 2003 and indicated that he had 
no further evidence to submit in support of his PTSD claim.  

With regard to the veteran's increased rating claim for PTSD, 
while the October 2003 VCAA letter was regarding the 
veteran's service connection claim and not for a higher 
initial rating, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The Board observes that the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini was focused upon the critical question 
of whether a claimant would be prejudiced by a VCAA 
advisement, after an adverse decision by the RO on an initial 
claim for service-connection. (Emphasis added).  Thus, as the 
veteran's claim was originally for service connection for 
PTSD, and the December 2003 rating decision granted service 
connection for PTSD, the Board finds the veteran was not 
prejudiced.    

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran filed his request for 
service connection for PTSD in September 2003.  The December 
2003 rating decision granted service connection for PTSD and 
assigned a 50 percent rating effective September 2003.  The 
veteran took issue with the initial 50 percent rating in his    
September 2004 notice of disagreement (NOD).  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  The RO properly issued a January 2005 SOC, which 
contained the pertinent criteria for establishing a higher 
initial rating, the new issue.  As such, the Board finds that 
the duty to assist and notice provisions of the VCAA has been 
satisfied. 

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  Service medical and personnel records, VA 
outpatient treatment records, and reports of VA examination 
have been obtained in support of the claim on appeal.   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The appellant contends that he is entitled to an initial 
rating in excess of 50 percent disabling for PTSD.  
Specifically, he has asserted that his symptomatology, to 
include social isolation, difficulty maintaining 
relationships, nightmares, flashbacks, avoidance behavior, 
and obsessional rituals, warrants a higher evaluation.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The record reflects that service connection for PTSD was 
granted in a December 2003 rating decision.  Service 
connection was granted, based in pertinent part, on the 
veteran's service medical and personnel records, which 
revealed the veteran served in Vietnam and received the 
Purple Heart.  The decision was also based on a November 2003 
report of VA examination, which diagnosed the veteran with 
PTSD. 

The veteran disagreed with the initial 50 percent evaluation 
and initiated the instant appeal.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id; 38 C.F.R. § 
4.2.

The service-connected PTSD is currently rated as 50 percent 
disabling under diagnostic code 9411.  See 38 C.F.R. § 4.130.  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated in 
November 2003 and December 2004; and VA outpatient treatment 
records dated in 2000.   Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's PTSD 
more closely approximates the criteria for the currently 
assigned initial 50 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7.  

In this regard, upon VA examination in November 2003, the 
veteran complained of nightmares occurring almost every 
night.  He reported infrequent episodes of vivid 
recollections consistent with some degree of flashback 
experience.  He indicated that he had cold sweats with 
intrusive recollections.  In the past, the veteran avoided 
thinking or talking about Vietnam, but presently was able to 
do so as he was going to Vietnam veterans' reunions.  The 
veteran also informed the examiner that he had a small group 
of veterans that he remained in contact with.  

The veteran was able to continue his hobbies and interests, 
despite feeling distant from people.  He did state he had 
some emotional numbing.  The veteran denied a sense of 
foreshortened future.  The veteran had mild sleep 
difficulties and some mild irritability, but no assaultive 
behavior.  There was a mild degree of alertness.  He did 
endorse avoiding crowds.  There was only some constriction in 
social and occupational functioning.    

The veteran denied any psychiatric treatment.  The veteran 
indicated that he continued to work with the railroad doing 
repair work on freight cars and had only four and half years 
until retirement.  The examiner noted the veteran socialized 
with some friends, which included going to high school 
sporting events and listening to western bands.  

Mental status examination revealed an alert and appropriately 
groomed and dressed man.  The veteran was spontaneous and 
relaxed during the examination.  He related easily.  His mood 
was euthymic and his affect was appropriate to content of 
thought.  Speech was of normal tone, volume, and pacing.  
There was no evidence of delusions, hallucinations, 
grandiosity, or paranoia.  Thought process was logical.  He 
reached goal idea directly and without significant 
circumstantiality.  There was no looseness of association or 
flight of ideas.  The veteran was oriented to person, place, 
and situation.  Recent and remote memory was intact except 
for difficulty remembering some combat experience.  Sensorium 
was clear.  There was no impairment in cognitive ability.

The veteran was diagnosed with PTSD and assigned a Global 
Assessment of Functioning Scale Score (GAF) of 59.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic and Statistical Manual for Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  GAF scores ranging between 51 and 
60 are indicative of moderate symptoms or moderate difficulty 
in social, occupational, or social functioning.  The examiner 
noted the veteran remained employable.

Upon VA examination in December 2004, the veteran reported no 
psychiatric treatment or prescription medications for his 
PTSD.  The veteran continued to have nightmares.  The 
examiner noted the veteran did not have flashbacks, but did 
have some intense memories that approached the level of a 
flashback.  The veteran endorsed feelings of helplessness.  
The veteran indicated he was able to talk to other veterans.  
The veteran continued to maintain interest in socializing 
with his motorcycle club and doing woodworking.  There was 
still some degree of emotional numbing, but the veteran was 
able to socialize and date some, though not a lot, in the 
past year.  The veteran again denied a sense of foreshortened 
future. 

There was still impairment in sleep and some mild degree of 
irritability.  Concentration varied, but did not interfere 
with the veteran's work.  The veteran remained vigilant and 
continued to avoid crowds.  There was some mild jumpiness and 
symptoms of hyperarousal.  There veteran did have some social 
constrictions, but was able to function fully occupationally.  
The veteran indicated that he had not missed any work due to 
his PTSD. 

The veteran was appropriately dressed and groomed.  There was 
no bizarre behavior.  He maintained appropriate eye contact 
and was fully cooperative.  Speech was of normal tone, 
volume, and pacing.  There was no looseness of association or 
flight of ideas.  The veteran was spontaneous and reached 
goal idea easily.  There were no delusions, grandiosity, or 
paranoia.  The veteran's affect was appropriate to content of 
thought and his mood was within normal range.  The veteran 
denied hallucinations.  He reported gaining insight into his 
condition.

With regard to cognitive functions, the veteran was oriented 
to time, person, place, and situation.  The veteran showed 
good judgment.  Recent and remote memory was intact except 
for some periods of combat.  There were no vegetative signs 
of major depression.  The veteran was not suicidal or 
homicidal.  He was considered competent for VA purposes.  The 
veteran was assigned a GAF of 60 again indicating the 
presence of moderate symptoms.  The examiner opined a review 
of symptoms of PTSD and a review of occupational and social 
functioning indicated the veteran's symptoms remained in the 
same range as there were in November 2003.

There is no question that the veteran's social adaptability 
is somewhat impaired, as found by the aforementioned VA 
examiners.  However, the objective medical evidence of record 
does not support a finding of impairment that rises to the 
level of warranting a 70 percent evaluation. 38 C.F.R. 
§ 4.130.  

There is no evidence of: suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Id.   While the veteran 
indicates he checks doors and windows at night, this does not 
amount to an obsessional ritual which interferes with the 
veteran's routine activities.  Id.   The veteran's emotional 
numbing and difficulty in social settings are reflected in 
the current 50 percent rating.  Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the PTSD and its 
effect on earning capacity and ordinary activity from the 
original grant of service connection.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  At present, however, there is no basis for 
assignment of an evaluation, to include additional "staged" 
ratings, other than that noted above.  See Fenderson, 12 Vet. 
App. at 126. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them in the 
January 2005 SOC, it did not grant compensation benefits on 
this basis.  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  As noted above, the veteran has maintained full-
time employment and upon VA examination in December 2004 he 
had only three and half years until retirement.  The assigned 
50 percent rating adequately compensates the veteran for the 
nature and extent of severity of PTSD.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this matter.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 


doctrine is not applicable, and the increased rating claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


